August 14,   1964



   &norable Ronald D. Stephens                    Opinion No. C- 2%
   County Attorney
   Young County Courthouse                        Re:   Authority of the county
   Graham,,Texas                                        to furnish special medical
                                                        attent1on.W the treatment
    Dear Mri Stephens:                                  of indigent county residents.
              You have requested an opinion from this office upon
    the following questzons:
                "1.' Is the county under a dutp &d
           authorized.to'employ specialists,such as
           a neuro-surgeon,In the treatment of indl?ent
 -.9.‘.
~. _-,     realdents,In the c~ounty? -.A.
                 "2. Is Che,county authorized to secure
            the ,ser?vlces
                         of a neeo-surgeon who practices
            medicine outside the county and have the neuro-
          .:surgeon perforn.services$n a public hospital
            within the.Oounty'wherethe lndigent~resident
            resides?"
             Article 2351,~Vernon's Civil Statutes, reads in.part
    as follows:
                 "Each commissionerscourt shall:
                 ”
                     .   .   .


                 6.    Provide for.the support of paupers
            and such idiots and lunatlcs~as cannot be ad-
            mitted lnto~the lunatic asylum, residents of
            their county, who are unable to support them-
            selves. By the term resident 8,sused herein,
            is meant a person who has been a bona fide
            inhabitant of the county not less than six
            months and of the State not less than one
            year."


                                         -1403-
            I                               ..
                                                     Hon. Ronald D. Stephens, page 2 (C-293)


                                                               By the term "support"Is meant more than supplying
                                                     food, clothing and living quarters; it means all that is neces-
                                                     sary to bodily health and comfort Including proper care and
                                                     treatment during sickness. Monghon v; Van Zandt County; 3
                                                     Willson Civ.Cas.AIjp.,sec. 198 (lo%); 44 Tex.Jur.2d, Paupers,
                                                     Section 3, p. 628.
                                                               Thus, a county, acting through Its commissionerscourt,
                                                     is under an affirmativeduty to properly care for Its indigent
                                                     citizens. Further, the case of Galveston County v. Ducle, 91
Tex. 665, 45 S.W. 798 (1898), holds that.a commissionerscourt
                                                     may contract with a physician to'performmedical~services on
                                                     paupers resldlng in'the ~county. We fallsto see any distinction
                                                     between.employlnga physician and employing a neuro-surgeon88
                                                     long as the services of the doctor employed are necessary to
                        ‘..,            :
                                                     maintain the bodily health of Indigent residents of the county.
                                                     Therefore, we answer.your first question in the affirmativei
                                                                                                  ._



                                                               & order to furnish proper treatment for certain
       ii
                                                     Indigents, it may'become necessary for a county to employ
                                                      specialists,such as a neuro-surgeon. We feel that the glace
-
                                                     of residence of the,physlclanIs irrelevant aslong as his ser-
                                                     ~vicesare necessary to preserve bodily health of the Indigent :
                                                      citizens. Therefore; your second question Is also answered In
                               .
                                                      the affirmative.
    ,.-.
            . ..~ ‘~.
                   _                                 3,    :.                     -.   .-.
                                   --            .


                                                                               SUMMARY,
                                                                                               :.,
                                                                     The duty of a county to'furnlshmedical
                                                                care~for Its indigent residents Includes the
                                                                duty to employ medical specialistswhen neces-
                                                                sary; such specialistsneed not be residents of
                                                                the county.
                                                                                               Very-truly yours,
                                                                                               WAGGGRERCARR
                                                                                               Attorney General



                                                                                                       E. Lawrence~Merriman
                                                                                                       Assistant
                                                          ELM:lllkh



                                                                                             - 1404-
Hon. Ronald D. Stephens, page 3 (C-293)


APPROVED:
0PIN10N COMMITrEE
w. 0, Shultz, Chairman
Malcolm Quick
Bob Flowers
Bob Smith
Ed Balding
APPROVEDFORTHEATTOFUEY   (ENERAL
BY: Stanton Stone